ACCEPTED
                                                                                                         12-14-00344-CV
                                                                                            TWELFTH COURT OF APPEALS
                                                                                                          TYLER, TEXAS
                                                                                                    5/18/2015 2:05:11 PM
                                                                                                           CATHY LUSK
                                                                                                                  CLERK

                               Court of Appeals Number 12-14-00344-CV
                                     Trial Court Number 12-0384-A
                                                                                      FILED IN
VICTOR LISSIAK, JR.,                                                           12th COURT OF APPEALS
     Appellant,                                                                     TYLER, TEXAS
                                                                               5/18/2015OF
                                                                               COURT     2:05:11 PM
                                                                                            APPEALS
v.                                                                                  CATHY S. LUSK
                                                                       TWELFTH DISTRICT Clerk
                                                                                           OF TEXAS
S.W. LOAN OO, L.P.,
      Appellee.

     APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF

        Under Rule 38.6(d) of the Texas Rules of Appellate Procedure, Appellant Victor Lissiak, Jr.,

files this motion for an order extending the time to file Appellant’s appellate brief, and respectfully

shows the court the following:

        1. The deadline for filing Appellant’s reply brief in this court is June 3, 2015.

        2. Appellant seeks an order extending the time for filing Appellant’s appellate brief for

fifteen days, extending the date to June 18, 2015.

        3. Appellant relies on the following facts as a reasonable explanation for the requested

extension of time. Appellant’s attorney, has been required to devote time to other client matters,

including:

        (i) Continued work with attorneys of Jones Day in San Francisco, California and Bengoshi
        of Jones Day in Tokyo, Japan for the “first hearing” in the District Court, Osaka, Japan in
        the appeal to the Japanese High Court of an award in an arbitration proceeding in Sanyo
        Electric Co., Ltd., etal v. Prem Sales, LLC, etal, Case No. 11-02, Osaka, Japanese
        Commercial Arbitration Association, with final briefing due on June 2, 2015, JST.

        (ii) Continued work in the case of Spa Castle Texas, LLC, etal v. Miura North America, Inc.
        & JB Industrial Contractors, Inc., Cause No. 2013-10309-16, 16th Judicial District Court,
        Denton County, Texas, wherein inspection of equipment at issue is scheduled during the
        week of May 25, 2015.

        (iii) Continued work in the case of ADM Milling Co. eta al v. Hesed Enterprises, etal v.
        ADM Milling Co., etal, Cause No DC-13-13400-M, 298th Judicial District Court, Dallas

Appellant’s Motion for Extension of Time to File Reply Brief, Page 1
         County, Texas, wherein motions for summary judgment are set on June 6, 2015, with
         response deadline of May 30, 2015.

         4. Appellant’s attorney is a sole-practitioner with a small office and limited staff and had

scheduled his work in other matters expecting the Appellee’s brief to be filed at or near the deadline

for filing the brief, May 25, 2015, thus the early filing of the Appellee’s Brief creates and causes a

substantial interruption in the Appellant’s attorney’s schedule.

         5. Appellant has made no previous requests for an extension to file the Appellant’s reply

brief.

         6. The extension of time requested will not prejudice or inconvenience Appellee in any

manner, nor will the time for submission of this case be extended by granting an extension of time

in which to file Appellant’s reply brief.

         7. For these reasons, Appellant respectfully requests the Court to grant the Appellant a ten

day extension, to June 5, 2015, to file his reply brief.


                                                             Respectfully submitted,

                                                             THE HOLMES LAW FIRM, INC.

                                                             By:       /s/ R. H. Holmes
                                                                       Robert H. Holmes
                                                                       SBN 09908400

                                                             3401 Beverly Drive
                                                             Dallas, Texas 75205
                                                             Telephone: 214-384-3182
                                                             Facsimile: 214-522-6673
                                                             email: rhholmes@swbell.net

                                                             ATTORNEYS FOR APPELLANT

                                       CERTIFICATE OF CONFERENCE


Appellant’s Motion for Extension of Time to File Reply Brief, Page 2
       As required by Tex. R. App. P. 10.1(a)(5), I certify that I have attempted to confer with
Counsel for Appellee, S.W. Loan OO, L.P., and after three days, Counsel for Appellee has not
responded to the inquiry of whether or not Appellee was opposed to Appellant’s First Motion for
Extension of Time To File Reply Brief; therefore, it is assumed Appellee is opposed.

                                                               /s/ Robert H. Holmes
                                                             Robert H. Holmes

                                       CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been delivered
to the attorney of record for S.W. Loan OO, L.P., on May 18, 2015 via efile Texas.

                                                                /s/ rhholmes
                                                             Robert H. Holmes




Appellant’s Motion for Extension of Time to File Reply Brief, Page 3